EXHIBIT 10.10

 

IMCO RECYCLING INC.

AMENDED AND RESTATED 2000 RESTRICTED STOCK PLAN

 

(Amended and Restated Effective as of February 25, 2004)

 

This IMCO Recycling Inc. Amended and Restated 2000 Restricted Stock Plan
(hereinafter called the “Plan”) was originally adopted by the Board of Directors
of IMCO Recycling Inc., a Delaware corporation (hereinafter called the
“Company”), effective as of December 13, 2000, and amended and restated
effective as of February 25, 2004.

 

ARTICLE 1

PURPOSE

 

The purpose of the Plan is to attract and retain the services of key employees
of the Company and its Subsidiaries and to provide such persons with a
proprietary interest in the Company through the granting of restricted stock
that will

 

(a)    increase the interest of such persons in the Company’s welfare;

 

(b)    furnish an incentive to such persons to continue their services for the
Company;

 

(c)    provide a means through which the Company may attract able persons as
employees; and

 

(d)    in instances where authorized by the Committee, provide certain key
employees additional incentives to make substantial contributions to the
Company’s growth measured by the attainment of performance goals.

 

ARTICLE 2

DEFINITIONS

 

For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:

 

2.1    “Award” means a grant of Restricted Stock or Restricted Stock Units under
the Plan.

 

2.2    “Award Agreement” means a written agreement between a Participant and the
Company which sets out the terms of the grant of an Award.

 

2.3    “Board” means the board of directors of the Company.

 

2.4    “Change of Control” means the occurrence of any of the following events:
(i) there shall be consummated any merger or consolidation pursuant to which
shares of the Company’s Common Stock would be converted into cash, securities or
other property, or any sale, lease, exchange or other disposition (excluding
disposition by way of mortgage, pledge or hypothecation),



--------------------------------------------------------------------------------

in one transaction or a series of related transactions, of all or substantially
all the assets of the Company (a “Business Combination”), in each case unless,
following such Business Combination, the holders of the outstanding Common Stock
of the Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 55% of the outstanding common stock or
equivalent equity interests of the corporation or entity resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding common stock, (ii) the stockholders of
the Company approve any plan or proposal for the complete liquidation or
dissolution of the Company, (iii) any “person” (as such term is defined in
Section 3(a)(9) or Section 13(d)(3) under the Securities Exchange Act of 1934
(the “1934 Act”) or any “group” (as such term is used in Rule 13d-5 promulgated
under the 1934 Act) other than an Employer or a successor of an Employer, or any
employee benefit plan of an Employer (including such plan’s trustee), becomes a
beneficial owner for purposes of Rule 13d-3 promulgated under the 1934 Act,
directly or indirectly, of securities of the Company representing 25% or more of
the Company’s then outstanding common securities having the right to vote in the
election of directors, or (iv) during any period of two consecutive years,
individuals who, at the beginning of such period constituted the entire Board,
cease for any reason (other than death) to constitute a majority of the
directors, unless the elections, or the nomination for election by the Company’s
stockholders, of each new director was approved by a vote of at least a majority
of the directors then still in office who were directors at the beginning of the
period. For purposes of this definition, the term “Company” shall include any
successor or assignee of such corporation, which successor or assignee assumes
such status other than pursuant to an event or occurrence constituting a Change
of Control.

 

2.5    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

 

2.6    “Compensation Committee” or “Committee” means the committee appointed or
designated by the Board to administer the Plan in accordance with Article 3 of
this Plan.

 

2.7    “Common Stock” means the common stock, par value $0.10 per share, which
the Company is currently authorized to issue or may in the future be authorized
to issue.

 

2.8    “Date of Grant” means the effective date on which an Award is made to a
Participant as set forth in the applicable Award Agreement.

 

2.9    “Employee” means common law employee (as defined in accordance with the
Regulations and Revenue Rulings then applicable under Section 3401(c) of the
Code) of the Company or any Subsidiary of the Company.

 

2.10    “Employer” shall mean the Company or any affiliated company or
Subsidiary of the Company that adopts the Plan.

 

2.11    “Fair Market Value” when used to describe the Company’s shares of Common
Stock, means (i) the closing sales price per share on the principal securities
exchange or interdealer

 



 

2



--------------------------------------------------------------------------------

quotation system on which the Common Stock is then traded or quoted (or if there
is no sale on the relevant date, then on the last previous day on which a sale
was reported), or (ii) the mean between the closing or average (as the case may
be) bid and asked prices per share of Common Stock on the over-the-counter
market, whichever is applicable.

 

2.12    “Participant” shall mean an Employee of the Company or a Subsidiary to
whom an Award is granted under this Plan.

 

2.13    “Plan” means this IMCO Recycling Inc. Amended and Restated 2000
Restricted Stock Plan, as it may be further amended from time to time.

 

2.14    “Restricted Stock” means shares of Common Stock issued or transferred to
a Participant pursuant to this Plan, which are subject to restrictions or
limitations set forth in this Plan and in the related Award Agreement.

 

2.15    “Restricted Stock Units” or “Units” means a right to receive in the
future shares of Common Stock (or their cash equivalent, or a combination of
both), granted to a Participant pursuant to this Plan, which are subject to
restrictions or limitations set forth in this Plan and in the related Award
Agreement.

 

2.16    “Restriction Period” shall have the meaning set forth in Section 6.5(a)
hereof.

 

2.17    “Retirement” means any Termination of Service solely due to retirement
after attaining age 65, or permitted early retirement as determined by the
Committee.

 

2.18    “Subsidiary” means (i) any corporation in an unbroken chain of
corporations beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing a majority of
the total combined voting power of all classes of stock in one of the other
corporations in the chain, (ii) any limited partnership, if the Company or any
corporation described in item (i) above owns a majority of the general partner
interests and a majority of the limited partners’ interests entitled to vote on
the removal and replacement of the general partner, and (iii) any general
partnership or limited liability company, if the partners or members thereof are
composed only of the Company, any corporation listed in item (i) above or any
limited partnership listed in item (ii) above. “Subsidiaries” means more than
one of any such corporations, limited partnerships, general partnerships or
limited liability companies.

 

2.19    “Termination of Service” occurs when a Participant who is an Employee of
the Company or any Subsidiary shall cease to serve as an Employee of the Company
and its Subsidiaries, for any reason.

 

2.20    “Total and Permanent Disability” means the Participant’s total and
permanent disability, as that term is described in Section 22(e) of the Code.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

ADMINISTRATION

 

The Plan shall be administered by the Compensation Committee of the Board (or a
subcommittee thereof) or another committee appointed by the Board (the
“Committee”). The Committee shall consist of not fewer than two persons. Any
member of the Committee may be removed at any time, with or without cause, by
resolution of the Board. Any vacancy occurring in the membership of the
Committee may be filled by appointment by the Board.

 

The Committee shall select one of its members to act as its Chairman. A majority
of the Committee shall constitute a quorum, and the act of a majority of the
members of the Committee present at a meeting at which a quorum is present shall
be the act of the Committee.

 

The Committee shall determine and designate from time to time the eligible
persons to whom Awards will be granted and shall set forth in each related Award
Agreement, the Date of Grant and such other terms, provisions, limitations, and
performance requirements (if any), as are approved by the Committee, but not
inconsistent with the Plan.

 

The Committee, in its discretion, shall (i) interpret the Plan, (ii) prescribe,
amend, and rescind any rules and regulations necessary or appropriate for the
administration of the Plan, and (iii) make such other determinations and take
such other action as it deems necessary or advisable in the administration of
the Plan. Any interpretation, determination, or other action made or taken by
the Committee shall be final, binding, and conclusive on all interested parties.

 

ARTICLE 4

ELIGIBILITY

 

Employees who are eligible to participate in the Plan (including an Employee who
is also a director or an officer) are those Employees whom the Committee
determines are key Employees. The Committee, upon its own action, may grant, but
shall not be required to grant, an Award to any Employee or potential Employee
of the Company or any Subsidiary. Awards may be granted by the Committee at any
time and from time to time to new Participants, or to existing Participants, or
to a greater or lesser number of Participants, and may include or exclude
previous Participants, as the Committee shall determine. Except as required by
this Plan, all Awards shall not be required to contain the same or similar
provisions. The Committee’s determinations under the Plan (including without
limitation determinations of which Employees or potential Employees, if any, are
to receive Awards, the form, amount and timing of such Awards, the terms and
provisions of such Awards and the agreements evidencing same) need not be
uniform and may be made by it selectively among Employees who receive, or are
eligible to receive, Awards under the Plan.

 

ARTICLE 5

SHARES SUBJECT TO PLAN

 

Subject to adjustment as provided in Articles 9 and 10, the maximum number of
shares of Common Stock that may be delivered pursuant to Awards granted under
the Plan is (a) Three Hundred Thousand (300,000) shares; plus (b) any shares of
Common Stock previously subject to Awards which are forfeited, terminated,
payable or settled in cash in lieu of Common Stock, or exchanged for other
awards that do not involve Common Stock. Shares to be issued or delivered shall
be made available only from Common Stock held by the Company in its treasury or
Common Stock purchased by the Company on the open market or otherwise.

 

4



--------------------------------------------------------------------------------

ARTICLE 6

GRANT OF AWARDS

 

6.1    In General. The grant of an Award shall be authorized by the Committee
and shall be evidenced by an Award Agreement setting forth the particular Award
being granted, the total number of shares of Restricted Stock or Restricted
Stock Units subject to the Award, the Date of Grant, and such other terms,
provisions, limitations, and performance objectives (if any), as are approved by
the Committee, but not inconsistent with the Plan. The Company shall execute an
Award Agreement with a Participant after the Committee approves the issuance of
an Award. Any Award granted pursuant to this Plan must be granted within ten
(10) years of the date of adoption of this Plan (i.e., December 13, 2000). The
grant of an Award to a Participant shall not be deemed either to entitle the
Participant to, or to disqualify the Participant from, receipt of any other
Award under the Plan.

 

If the Committee establishes a purchase price for an Award, the Participant must
accept such Award within a period of 30 days (or such shorter period as the
Committee may specify) after the Date of Grant by executing the applicable Award
Agreement and paying such purchase price.

 

6.2    Maximum Individual Grants. No Participant may receive, during any fiscal
year of the Company, Awards covering an aggregate of more than Fifty Thousand
(50,000) shares of Common Stock. In addition, in no event shall the total Fair
Market Value of any Restricted Stock Unit Awards granted to any Participant
during any fiscal year of the Company exceed $1,000,000.

 

6.3    Award Agreement. The Committee shall set forth in the related Award
Agreement: (i) the number of shares of Restricted Stock or number of Restricted
Stock Units awarded, (ii) the price, if any, to be paid by the Participant for
such Restricted Stock or Restricted Stock Units, (iii) the time or times within
which such Award may be subject to forfeiture, (iv) specified performance goals
(if applicable) of the Company, any Subsidiary, any division thereof or any
group of Employees of the Company, or any other criteria, which the Committee
determines must be met in order to remove any restrictions on (including vesting
of) such Award, and (v) all other terms, limitations, restrictions, and
conditions of the Restricted Stock and the Restricted Stock Units, which shall
be consistent with this Plan. The provisions of any one particular Award need
not be the same with respect to each Participant.

 

Each Participant who receives a grant of Restricted Stock Units shall be
eligible to receive, at the expiration of the applicable Restriction Period, one
share of Common Stock for each Restricted Stock Unit awarded, and the Company
shall issue to each such Participant that number of shares of Common Stock, or
the cash equivalent of such number of shares (determined by reference to the
Fair Market Value of such shares as of the date the Restriction Period expires),
or a combination of both.

 

The Committee may permit Participants to defer receipt of any Common Stock
issuable upon the lapse of any restriction of Restricted Stock or Restricted
Stock Units, subject to such rules and procedures as it may establish.

 

6.4    Custody of Shares; Legend on Shares. Each Participant who is awarded
Restricted Stock shall be issued a stock certificate or certificates in respect
of such shares of Common Stock.

 

5



--------------------------------------------------------------------------------

Such certificate(s) shall be registered in the name of the Participant, and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock, substantially as provided in
Section 13.8 of the Plan. The Committee may require that the stock certificates
evidencing shares of Restricted Stock be held in custody by the Company until
the restrictions thereon shall have lapsed, and that the Participant deliver to
the Committee a stock power or stock powers, endorsed in blank, relating to the
shares of Restricted Stock.

 

6.5    Restrictions and Conditions. Shares of Restricted Stock (and where
applicable, Restricted Stock Units) shall be subject to the following
restrictions and conditions:

 

(a)    No Disposition During Restriction Period. Subject to the other provisions
of this Plan and the terms of the particular Award Agreements, during such
period as may be determined by the Committee commencing on the Date of Grant
(the “Restriction Period”), the Participant shall not be permitted to sell,
transfer, pledge, assign, or otherwise dispose of shares of Restricted Stock or
any Restricted Stock Units. The Restriction Period for shares of Restricted
Stock and Restricted Stock Units shall commence on the Date of Grant of such
Award and, subject to Article 10 of the Plan, shall expire upon satisfaction of
the conditions set forth in the Award Agreement; such conditions may provide for
vesting based on (i) length of continuous service, (ii) achievement of specific
business objectives, (iii) increases in specified indices, (iv) attainment of
specified growth rates, or (v) other comparable measurements of Company
performance (or that of any Subsidiary or division thereof), as may be
determined by the Committee in its sole discretion.

 

(b)    Rights During Restriction Period. Except as provided in paragraph (a)
above or hereinbelow, the Participant shall have, with respect to his or her
Restricted Stock, all of the rights of a stockholder of the Company. The
Participant shall not be entitled to receive any dividends with respect to
nonvested shares of Restricted Stock during the Restriction Period and no
dividends shall accrue with respect thereto. The Participant shall be entitled
to vote the shares of Restricted Stock during the Restriction Period to the same
extent as would have been applicable to the Participant if the Participant was
then vested in the shares; provided, however, that the Participant shall not be
entitled to vote the shares with respect to record dates occurring prior to the
Date of Grant, or with respect to record dates occurring on or after the date,
if any, on which the Participant has forfeited the Restricted Stock. A
Participant who receives Restricted Stock Units shall have no rights as a
stockholder with respect to such Restricted Stock Units (including rights to
dividends) until such time as any share certificates for Common Stock are issued
to the Participant.

 

(c)    Lapse of Restrictions. Certificates for shares of Common Stock (or their
cash equivalent, or a combination of both) free of restriction under this Plan
shall be delivered to the Participant promptly after, and only after, the
particular Restriction Period shall expire as a result of satisfaction of the
conditions set forth in the Award Agreement.

 

(d)    Forfeiture. Subject to the provisions of the particular Award Agreement,
upon Termination of Service for any reason other than the Participant’s death,
Total and Permanent Disability, or Retirement during the Restriction Period, the
nonvested shares of Restricted Stock and nonvested Restricted Stock Units shall
be forfeited by the Participant. In addition, an Award Agreement may provide for
forfeiture of shares of Restricted Stock or Restricted Stock Units upon the
occurrence of other events, including failure to achieve certain goals or
objectives during a

 

6



--------------------------------------------------------------------------------

specified period of time. In the event a Participant has paid any consideration
to the Company for such forfeited Restricted Stock or Restricted Stock Units,
the Company shall, as soon as practicable after the event causing forfeiture
(but in any event within five (5) business days), pay to the Participant, in
cash, an amount equal to the total consideration paid by the Participant for
such forfeited shares of Restricted Stock or forfeited Restricted Stock Units.
Upon any such forfeiture, all rights of a Participant with respect to the
forfeited shares of the Restricted Stock or the forfeited Restricted Stock Units
shall cease and terminate, without any further obligation on the part of the
Company. Certificates for shares of Common Stock forfeited under the provisions
of the Plan and the applicable Award Agreement shall be promptly returned to the
Company by the forfeiting Participant. Each Award Agreement shall require that
(i) each Participant, by his or her acceptance of Restricted Stock or Restricted
Stock Units, irrevocably grants to the Company a power of attorney to transfer
to the Company any shares or Units so forfeited, and agrees to execute any
documents or instruments (including stock powers) requested by the Company in
connection with such forfeiture and transfer, and (ii) such provisions regarding
returns and transfers of Units or stock certificates with respect to forfeited
shares of Common Stock shall be specifically performable by the Company in a
court of equity or law.

 

ARTICLE 7

AMENDMENT OR DISCONTINUANCE

 

Subject to the limitations set forth in this Article 7, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part.
Notwithstanding anything contained in this Plan to the contrary, unless required
by law, no action contemplated or permitted by this Article 7 shall adversely
affect any rights of Participants or obligations of the Company to Participants
with respect to any Award theretofore granted under the Plan without the consent
of the affected Participant.

 

ARTICLE 8

TERM

 

The Plan shall be effective from December 13, 2000, which is the date that this
Plan was originally approved by the Board. Unless sooner terminated by action of
the Board, the Plan will terminate on December 13 , 2010, but Awards granted
before that date will continue to be effective in accordance with their terms
and conditions.

 

ARTICLE 9

CAPITAL ADJUSTMENTS

 

If at any time while the Plan is in effect, or Awards are outstanding, there
shall be any increase or decrease in the number of issued and outstanding shares
of Common Stock resulting from (a) the declaration or payment of a stock
dividend, (b) any recapitalization resulting in a stock split-up, combination,
or exchange of shares of Common Stock, or (c) other increase or decrease in such
shares of Common Stock effected without receipt of any consideration by the
Company, then and in such event:

 

7



--------------------------------------------------------------------------------

(i) An appropriate adjustment shall be made in the maximum number of shares of
Common Stock then subject to being awarded under the Plan and in the maximum
number of shares of Common Stock that may be awarded to a Participant to the end
that the same proportion of the Company’s issued and outstanding shares of
Common Stock shall continue to be subject to being so awarded; and

 

(ii) Appropriate adjustments shall be made in the number of outstanding shares
of Restricted Stock and Restricted Stock Units with respect to which the
applicable Restriction Period has not expired prior to any such change.

 

Except as otherwise expressly provided herein, the issuance by the Company of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with direct sale or upon the
exercise of rights, options, or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number of outstanding shares of Restricted Stock or
the number of outstanding Units.

 

Upon the occurrence of each event requiring an adjustment with respect to any
Award, the Company shall mail to each affected Participant its computation of
such adjustment which shall be conclusive and shall be binding upon each such
Participant.

 

ARTICLE 10

RECAPITALIZATION, MERGER AND CONSOLIDATION; CHANGE IN CONTROL

 

10.1    Right of the Company. The existence of this Plan and Awards granted
hereunder shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure and its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or preference stocks ranking prior to or otherwise
affecting the Common Stock or the rights thereof (or any rights, options, or
warrants to purchase same), or the dissolution or liquidation of the Company, or
any sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

10.2    Merger, Consolidation if the Company is Survivor. Subject to any
required action by the stockholders (and except as otherwise provided in Section
10.3 below), if the Company shall be the surviving or resulting corporation in
any merger, consolidation or share exchange, any Award granted hereunder shall
pertain to and apply to the securities or rights (including cash, property, or
assets) to which a holder of the number of shares of Common Stock subject to the
Award would have been entitled.

 

10.3    Merger, Consolidation if the Company is Not Survivor. In the event of
any merger, consolidation or share exchange pursuant to which the Company is not
the surviving or resulting corporation (or the Company is the surviving entity
but the Common Stock of the Company is exchanged for cash, property, securities
or other consideration of or from any other entity), there shall be substituted
for each share of Common Stock subject to the nonvested portions of such
outstanding Awards, (i) that number of shares of each class of stock or other
securities or that

 

8



--------------------------------------------------------------------------------

amount of cash, property, or assets of the surviving, resulting or consolidated
entity which were distributed or distributable to the stockholders of the
Company in respect of each share of Common Stock held by them, or (ii) such
number of shares of stock, or other securities, or such amount of cash, property
or assets (or any combination thereof) as proportionate in value as reasonably
practicable to the consideration distributed or distributable to the
stockholders of the Company with respect to each share of Common Stock held by
them.

 

10.4    Change of Control. In the event of a Change of Control, the acceleration
of vesting of nonvested shares of Restricted Stock and of nonvested Restricted
Stock Units and the expiration of the applicable Restriction Period(s) with
respect thereto shall be governed by the provisions of the applicable Award
Agreement.

 

ARTICLE 11

LIQUIDATION OR DISSOLUTION

 

In case the Company shall, at any time while any Award under this Plan shall be
in force and its Restriction Period remains unexpired, (i) sell all or
substantially all of its property, or (ii) dissolve, liquidate, or wind up its
affairs, then each Participant shall be thereafter entitled to receive, in lieu
of each share of Common Stock of the Company or other consideration which such
Participant would have been entitled to receive under the Award, the same kind
and amount of any securities or assets as may be issuable, distributable, or
payable upon any such sale, dissolution, liquidation, or winding up with respect
to each share of Common Stock of the Company.

 

ARTICLE 12

AWARDS IN SUBSTITUTION FOR AWARDS GRANTED BY OTHER CORPORATIONS

 

Awards may be granted under the Plan from time to time in substitution for
similar instruments held by employees of a corporation who become or are about
to become key Employees of the Company or any Subsidiary as a result of a merger
or consolidation of the employing corporation with the Company or the
acquisition by the Company of stock of the employing corporation. The terms and
conditions of the substitute Awards so granted may vary from the terms and
conditions set forth in this Plan to such extent as the Committee at the time of
grant may deem appropriate to conform, in whole or in part, to the provisions of
the awards in substitution for which they are granted.

 

ARTICLE 13

MISCELLANEOUS PROVISIONS

 

13.1    Investment Intent. The Company may require that there be presented to
and filed with it by any Participant under the Plan, such evidence as it may
deem necessary to establish that the Award granted or the shares of Common Stock
to be transferred to the Participants are being acquired for investment and not
with a view to their distribution.

 

9



--------------------------------------------------------------------------------

13.2    No Right to Continued Employment. Neither the Plan nor any Award granted
under the Plan shall confer upon any Participant any right with respect to
continuance of employment by the Company or any Subsidiary.

 

13.3    Indemnification of Board and Committee. No member of the Board or the
Committee, nor any officer or Employee of the Company acting on behalf of the
Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee, and each officer or
employee of the Company acting on their behalf shall, to the extent permitted by
law, be fully indemnified and protected by the Company in respect of any such
action, determination, or interpretation.

 

13.4    Effect of the Plan. Neither the adoption of this Plan nor any action of
the Board or the Committee shall be deemed to give any person any right to be
granted an Award or any other rights except as may be evidenced by an Award
Agreement, or any amendment thereto, duly authorized by the Committee and
executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.

 

13.5    Compliance With Other Laws and Regulations. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to issue or
deliver shares of Common Stock under any Award if the issuance or delivery
thereof would constitute a violation by the Participant or the Company of any
provisions of any law or regulation of any governmental authority or the rules
of any national securities exchange or inter-dealer quotation system or other
forum in which shares of Common Stock are quoted or traded; and, as a condition
of any sale or issuance of shares of Common Stock under an Award, the Committee
may require such agreements or undertakings, if any, as the Committee may deem
necessary or advisable to assure compliance with any such law or regulation. The
Plan, the grant of Awards hereunder, and the obligation of the Company to
deliver shares of Common Stock, shall be subject to all applicable federal and
state laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required.

 

13.6    Tax Requirements. The Company shall have the right to deduct from all
amounts hereunder paid in cash or other form, any Federal, state, or local taxes
required by law to be withheld with respect to such payments. The Participant
receiving shares of Common Stock issued under the Plan shall be required to pay
the Company an amount that will satisfy the minimum amount of any taxes which
the Company is required to withhold with respect to such shares of Common Stock.

 

13.7    Use of Proceeds. Proceeds from any sale of shares of Common Stock
pursuant to Awards granted under this Plan shall constitute general funds of the
Company.

 

13.8    Legend. In the event that the stock certificate or certificates
representing shares of Restricted Stock issued to a Participant are not held in
custody by the Company pursuant to Section 6.4, such certificate(s) so held by
the Participant shall bear the following legend, or a similar legend deemed by
the Company to constitute an appropriate notice of the provisions hereof:

 

10



--------------------------------------------------------------------------------

On the face of the certificate:

 

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

On the reverse:

 

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with the terms of the IMCO Recycling Inc.
Amended and Restated 2000 Restricted Stock Plan, a copy of which is on file at
the principal executive offices of the Company in Irving, Texas. No transfer or
pledge of the shares evidenced hereby may be made except in accordance with and
subject to the provisions of said Plan. By acceptance of this certificate, any
holder, transferee or pledgee hereof agrees to be bound by all of the provisions
of said Plan.”

 

The following legend shall be inserted on each certificate evidencing Common
Stock issued under the Plan if the shares were not issued in a transaction
registered under the applicable federal and state securities laws:

 

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

A copy of this Plan shall be kept on file in the principal executive offices of
the Company in Irving, Texas.

 

13.9    Amendment And Restatement Of Prior Plan. The provisions hereof are
intended to modify and restate in full the terms and conditions of the Company’s
2000 Restricted Stock Plan approved and adopted by the Board on December 13,
2000, which is hereby amended and restated by the terms hereof effective as of
February 25, 2004.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed
pursuant to action taken by the Board.

 

IMCO Recycling Inc.

By:  

/s/ Paul V. Dufour

   

--------------------------------------------------------------------------------

Name:

Title:

 

Paul V. Dufour

Executive Vice President and

Chief Financial Officer

 

 

 

 

 

11